In a consolidated proceeding and action, the proceeding, inter alia, seeking to recover possession of certain real property and the action, inter alia, seeking specific performance of an option to purchase real property, the appeal is from an order of the Supreme Court, Orange County, dated August 5, 1977, which (1) denied the plaintiffs motion for summary judgment in the action, (2) in effect, granted summary judgment to the defendant in the action by dismissing the complaint therein, (3) remanded the proceeding to the Justice *702Court of the Town of Monroe for further proceedings in accordance with the provisions of article 7 of the Real Property Actions and Proceedings Law and (4) denied, without prejudice to renewal, the application of the petitioner in the proceeding for the appointment of a temporary receiver. Order affirmed, without costs or disbursements. We find that the grant of summary judgment in the action to the defendant, based upon the holding that the second lease superseded the first lease, was correct and was supported by the evidence as to the circumstances under which the second lease was entered into and the representations made by the parties to each other on that occasion. We note that, upon the remand, the Justice Court of the Town of Monroe will be bound by the findings made by the Supreme Court in its decision dated August 3, 1977. Latham, J. P., Damiani, Shapiro and Margett, JJ., concur.